Citation Nr: 1241485	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, denied entitlement to service connection for 13 claimed disorders, including bilateral hearing loss.  The Veteran perfected an appeal to all 13 issues, as well as an appeal to the initial ratings assigned for two other disorders.  In September 2010, however, the Veteran provided a written request to withdraw "all claims on appeal with the exception of bilateral hearing loss."  As such, the only issue before the Board is entitlement to service connection for bilateral hearing loss, to include due to Agent Orange exposure.


FINDING OF FACT

The preponderance of competent and credible evidence shows that bilateral hearing loss was not demonstrated in-service; that sensorineural hearing loss was not compensably disabling within a year of separation from active duty; and that there is no nexus between bilateral hearing loss and service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated while on active duty, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice of how VA assigns disability ratings and effective dates, and how secondary service connection may be established. 

VA also satisfied its duty to assist.  The claims file contains service treatment records and VA records.  The appellant's Virtual VA file has been reviewed.  The Veteran was provided a VA examination in December 2008 and an addendum was obtained in February 2010.  An additional VA examination was provided in October 2010 in relation to a 38 U.S.C.A. § 1151 claim for hearing loss.

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In addition, as to presumptive service connection, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Hearing loss and otosclerosis are not, however, recognized diseases associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz ).  See Hensley  v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background and Analysis

In the Veteran's October 2006 claim for entitlement to service connection, he reported developing a hearing loss in 1985.  He claimed that his hearing loss was a result of exposure to Agent Orange in service.  As noted, the appellant served in Vietnam.  Thus, he is presumed to have been exposed to Agent Orange.  

Review of the Veteran's service treatment records does not reveal complaints of or findings of hearing loss.  At his July 1968 separation examination he denied a history of hearing loss.  Audiometric examination and clinical evaluation of the ears revealed normal findings.

The earliest available postservice treatment record addressing the possibility of a hearing loss dates from August 1980.  At that time the Veteran denied a history of hearing loss.  Clinical evaluation revealed no hearing loss and normal ears.  Thus, there is no competent evidence showing a compensably disabling sensorineural hearing loss within one year of the Veteran's separation from active duty. 

VA treatment records contain a complaint of left ear pain and fullness in July 1982.  He was assessed with external otitis of the left ear.  His right ear was within normal limits.  At the time of this initial complaint of left ear symptoms the Veteran was receiving radiation treatment for acromegaly and a tumor of the pituitary gland.

The Veteran first complained of hearing loss in May 1989 according to available records.  It is difficult to determine from the handwriting if the Veteran was complaining of right or left ear hearing loss.  The physician noted that following cleaning of the ears there was resolution of hearing loss.  In March 1990, during treatment for acromegaly, he complained of left ear hearing loss and wax problems.  

In June 1990, the Veteran complained of left ear hearing loss, without improvement after cleaning.  He was noted to have undergone a transpheroidal hypophysectomy in 1980, followed by external beam radiotherapy in 1982.  The examiner noted that the appellant, "(n)ow complains of decreased hearing for 1 1/2 years in the left ear."  The Veteran also reported occasional tinnitus.  Physical examination showed thickened tympanic membranes bilaterally.  He was noted to have a positive Weber test (for unilateral conductive hearing loss) in his left ear.

The Veteran was scheduled for a stapedectomy in August 1990, but after an injury to his left tympanic membrane, the procedure was aborted.  He reported slowly progressive hearing loss in his left ear "over many years."  An audiogram from June 1990 revealed wide airbone gaps in the left ear.  In June 1991, he was diagnosed with left ear otosclerosis and underwent a tympanoplasty with partial ossicular replacement prosthesis reconstruction.  In July 1991, the Veteran reported progressive left ear hearing loss "over the last several years."

An August 1991 audiogram revealed a significant difference in hearing acuity between with right and left ears, however, the Veteran met VA's standard for hearing loss bilaterally.  38 C.F.R. § 3.385.  He was noted to have moderate sensorineural hearing loss at 4000 Hertz in the right ear, and mild to severe left ear mixed hearing loss.  The examiner noted that the "absent left acoustic reflex (was) consistent with the otologic history of mixed hearing loss.  Hearing is essentially unchanged from" June 1990.

A February 2006, VA treatment record included puretone thresholds and a complaint of occasional "very mild" tinnitus.  Audiometric examination revealed the Veteran met VA's standard for hearing loss bilaterally.  He reported right progressive hearing loss over the prior two years and hearing loss in the left ear from the 1990s.

In December 2008, the Veteran was provided a VA audiometric examination.  The examiner noted the Veteran's audiometric thresholds were normal upon discharge from service.  The Veteran reported he served as a cook during service, but was stationed near a helicopter base.  He also reported noise exposure from machine guns, rifles and grenade explosions during basic training.  The audiologist opined that the Veteran's tinnitus was likely related to service based upon his reported history of the disease.  The audiologist opined, however, that hearing loss was less likely as not caused by or a result of military noise exposure because his hearing was normal upon discharge from service.

The representative argued in an October 2012 statement that VA should concede that the Veteran was exposed to hazardous noise in service based on his military occupation.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration  issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty Military Occupational Specialty (MOS) Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military job specialties and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that if there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event. 

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

The representative noted the Veteran served as a cook with a combat engineer battalion.  A review of the Duty MOS Noise Exposure Listing reveals that a food service specialist, formerly a "cook," has a low probability of exposure to hazardous noise.  While the Veteran served with a combat engineer battalion, he did not serve as a combat engineer, and thus the probability of noise exposure associated with a combat engineer duty MOS cannot be attributed to the appellant.  A remand for an additional VA examination is not warranted as the Veteran's duty MOS does not support concession of exposure to hazardous noise.

In February 2010, the December 2008 VA examiner provided an addendum to his prior examination.  He converted the hearing threshold levels of the Veteran from his induction and separation evaluations.  The examiner noted that a comparison between the test results indicated "significant improvement" in bilateral hearing acuity between induction and separation.  The examiner opined that "given normal hearing bilaterally on discharge audiogram and no evidence of significant shift in thresholds from induction to discharge, hearing impairment is less likely as not caused by or a result of military noise exposure.

In March 2010, the Veteran filed a claim of entitlement to service connection for a hearing loss due to a left tympanoplasty performed in 1991, under 38 U.S.C.A. § 1151.

In July 2010, the Veteran reported longstanding bilateral hearing loss.  He reported a significant history of military noise trauma during the Vietnam War due to grenades and explosions.  He also reported being scheduled for left ear surgery in 1992, but that surgery was aborted after the accidental perforation of his tympanic membrane.  

An October 2010 VA examination included a negative nexus opinion for hearing loss as a result of the August 1990 tearing of the left tympano-medial flap.  The examiner noted that the Veteran's hearing was essentially unchanged according to audiograms both prior to and subsequent to the aborted surgery.

Regarding the Veteran's contention that his bilateral hearing loss is a result of exposure to Agent Orange, hearing loss is not a disease presumptively associated with exposure to herbicides.  38 C.F.R. §§ 3.307, 3.309.  Additionally, the evidence of record shows that he did not develop compensable hearing loss within one year of discharge from service.  Thus, the Veteran is not entitled to presumptive service connection for bilateral hearing loss.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to give evidence about what he experienced; and, in the case of hearing loss, he is competent to testify as to his trouble hearing.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.) 

Here, the Veteran is credible in asserting that his problems hearing began in 1985 and that they had progressively worsened since.  While the Veteran is credible in asserting that he has had problems hearing since 1985, he does not have the medical expertise to relate either a sensorineural or conductive hearing loss to either Agent Orange or to his active duty service.

While the VA examiner provided a positive nexus opinion between the Veteran's tinnitus and in-service noise exposure, the examiner was not informed of his low probability of exposure to hazardous noise exposure.  The representative has argued that VA has conceded exposure to hazardous noise exposure by granting entitlement to service connection for tinnitus, but the evidence shows that the examiner did not note the Veteran's own statement that tinnitus did not begin until 15 years after service.  In short, the grant of entitlement to service connection for tinnitus appears extremely generous.  The Board, however, will not disturb the decision granting service connection for tinnitus.  

As the service treatment records include audiograms showing improvement in the Veteran's hearing from induction to separation, as the service treatment records include the appellant's personal denial of any in-service hearing loss, and as the appellant's in-service MOS presented a low probability of exposure to hazardous noise, the Board finds that the preponderance of the evidence is against a finding of exposure to hazardous noise in service.  

According to the available medical evidence, the Veteran's left ear hearing loss began around the time he was receiving external beam radiotherapy to his pituitary gland following a hypophysectomy.  Indeed, the medical treatment records recording his early hearing loss and otosclerosis always included a description of his acromegaly and the ensuing treatment and symptoms.  There is, however, no medical nexus between the Veteran's hearing loss and his treatment for acromegaly.  (The Veteran initially sought entitlement to service connection for acromegaly, but withdrew his claim September 2010.  Acromegaly is also not a disorder which may be service connected on a presumptive basis due to Agent Orange exposure.)  

There is no evidence in the claims file that his current hearing loss was caused by his active service other than the Veteran's lay assertion.  There is no medical evidence linking the Veteran's hearing loss to service or exposure to Agent Orange.  The medical nexus opinion of the VA examiner is that a hearing loss is not related to the appellant's service.  As such, entitlement to service connection for bilateral hearing loss, to include as a result of exposure to Agent Orange, is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


